UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 28 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record. Name of Fund:(1) AMERICAN TRUST ALLEGIANCE FUND Period: JULY 1, 2013 - JUNE 30, 2014 Company Name Meeting Date CUSIP(2) Ticker (2) FREEPORT-MCMORAN COPPER & GOLD 7/16/2013 35671D857 FCX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER 1) RICHARD C. ADKERSON 2) ROBERT J. ALLISON, JR. 3) ALAN R. BUCKWALTER, III 4) ROBERT A. DAY 5) JAMES C. FLORES 6) GERALD J. FORD 7) THOMAS A. FRY, III 8) H. DEVON GRAHAM, JR. 9) CHARLES C. KRULAK 10) BOBBY LEE LACKEY 11) JON C. MADONNA 12) DUSTAN E. MCCOY 13) JAMES R. MOFFETT 14)B.M.RANKIN, JR. 15) STEPHEN H. SIEGELE FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF THE ISSUER COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FOR 3) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ISSUER OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AGAINST AGAINST 4) PROPOSAL REGARDING THE SELECTION OF A SHAREHOLDER CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS FOR AGAINST 5) PROPOSAL REGARDING THE REQUIREMENT THAT OUR SHAREHOLDER CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS AGAINST AGAINST 6) PROPOSAL REGARDING THE ADOPTION BY THE BOARD SHAREHOLDER OF DIRECTORS OF A POLICY ON BOARD DIVERSITY AGAINST AGAINST 7) PROPOSAL REGARDING THE AMENDMENT OF OUR SHAREHOLDER BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Company Name Meeting Date CUSIP(2) Ticker (2) ACXIOM CORPORATION 8/6/2013 ACXM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1.1. RICHARD P. FOX FOR 1.2 JERRY D. GRAMAGLIA FOR 1.3 CLARK M. KOKICH FOR FOR 2. AMENDMENT AND RESTATEMENT OF THE COMPANY'S ISSUER 2 OF THE PLAN'S PERFORMANCE GOALS FOR FOR 3) ADVISORY (NON-BINDING) VOTE TO APPROVE THE ISSUER COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR 4) RATIFY KPMG LLP AS INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTANT Company Name Meeting Date CUSIP(2) Ticker (2) CONAGRA FOODS, INC. 9/27/2013 CAG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1) MOGENS C. BAY FOR 2) STEPHEN G. BUTLER FOR 3) STEVEN F. GOLDSTONE FOR 4) JOIE A. GREGOR FOR 5) RAJIVE JOHRI FOR 6) W.G. JURGENSEN FOR 7) RICHARD H. LENNY FOR 8) RUTH ANN MARSHALL FOR 9) GARY M. RODKIN FOR 10) ANDREW J. SCHINDLER FOR 11) KENNETH E. STINSON FOR FOR 2) RATIFY OF THE APPOINTMENT OF INDEPENDENT ISSUER AUDITOR FOR FOR 3) ADVISORY VOTE TO APPROVE NAMED EXECUTIVE ISSUER OFFICER COMPENSATION AGAINST AGAINST 4) PROPOSAL REGARDING BYLAW CHANGE IN REGARD SHAREHOLDER TO VOTE COUNTING Company Name Meeting Date CUSIP(2) Ticker (2) NIKE, INC. 9/19/2013 NKE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1. ALAN B. GRAF, JR. FOR 2. JOHN C. LECHLEITER FOR 3. PHYLLIS M. WISE FOR FOR 2. TO HOLD AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION FOR FOR 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AGAINST AGAINST 4. PROPOSAL REGARDING POLITICAL CONTRIBUTIONS SHAREHOLDER DISCLOSURE Company Name Meeting Date CUSIP(2) Ticker (2) JACOBS ENGINEERING GROUP INC. 1/23/14 JEC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1A. JUAN JOSE SUAREZ COPPEL FOR 1B. JOHN F. COYNE FOR 1C. LINDA FAYNE LEVINSON FOR 1D. CRAIG L. MARTIN FOR 1E. CHRISTOPHER M.T. THOMPSON FOR FOR 2. TO APPROVE THE AMENDMENT TO AND RESTATEMENT ISSUER OF THE 1 FOR FOR 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 4. APPROVE BY NON-BINDING VOTE, THE COMPANY'S ISSUER EXECUTIVE COMPENSATION FOR FOR 5. APPROVE AN AMENDMENT TO THE COMPANY'S ISSUER AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Company Name Meeting Date CUSIP(2) Ticker (2) ULTRAPAR PARTICPIPACOES SA- ULTRAPAR HLDGS 1/31/2014 90400P101 UGP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. APPROVAL OF THE PROTOCOL AND JUSTIFICATION OF ISSUER INCORPORACAO DE ACOES (MERGER OF SHARES) OF IMIFARMA PRODUTOSFARMACEUTICOS E COSMETICOS S.A. BY ULTRAPAR PARTICIPACOES S.A. (THE "PROTOCOL AND JUSTIFCATION") FOR FOR 2. RATIFY OF THE APPOINTMENT AND ENGAGEMENT OF ISSUER ERNST & YOUNG ASSESSORIA EMPRESARIAL LTDAL, AS THE SPECIALIZED FIRM RESPONSIBLE FOR THE PREPARATION OF THE ECONOMIC APPRAISAL REPORT OF THE SHARES O FIMIFARMA PRODUTOS FARMACEUTICOS E COSMETICOS S.A. FOR THE CAPITAL INCREASE OF THE COMPANY AS A CONSEQUENCE OF THE MERGER OF SHARES, PURSUANT TO ARTICLES 8 AND 6,404/76 (THE "APPRAISAL REPORT") FOR FOR 3. APPROVAL OF THE APPRAISAL REPORT ISSUER FOR FOR 4. APPROVAL OF THE COMPANY'S CAPITAL INCREASE ISSUER AND RELATED ISSUANCE OF NEW SHARES OF COMMON, BOOK-ENTRY SHARES WITH NO PAR VALUE, RESULTING FROM THE MERGER OF SHARES FOR FOR 5. AMENDMENT TO ARTICLE 5 OF THE COMPANY'S BYLAWS ISSUER DUE TO THE CAPITAL INCREASE RESULTING FROM THE MERGER OF SHARES FOR FOR 6. ISSUANCE OF SUBSCRIPTION WARRANTS, AS SET FORTH ISSUER IN THE PROTOCOL AND JUSTIFICATION FOR FOR 7. APPROVAL OF ALL ACTS BY THE COMPANY'S ISSUER MANAGEMENT WHICH MAY BE NECESSARY TO FORMALIZE THE MERGER OF SHARES, INCLUDING IN RELATION TO ANY RELEVENT PUBLIC ENTITIES AND OTHER THIRD PARTIES IN GENERAL Company Name Meeting Date CUSIP(2) Ticker (2) APPLE INC. 2/28/2014 AAPL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. WILLIAM V. CAMPBELL FOR 2. TIMOTHY D. COOK FOR 3. MILLARD S. DREXLER FOR 4. AL GORE FOR 5. ROBERT A. IGER FOR 6. ANDREA JUNG FOR 7. ARTHUR D. LEVINSON FOR 8. RONALD D. SUGAR FOR FOR 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF ISSUER INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE FOR FOR 3. AMENDMENT OF THE ARTICLES TO ELIMINATE THE ISSUER "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK FOR FOR 4. AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR ISSUER VALUE FOR THE COMPANY'S COMMON STOCK OF FOR FOR 5. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS THE ISSUER COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 FOR FOR 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE ISSUER EXECUTIVE COMPENSATION FOR FOR 7. THE APPROVAL OF THE APPLE INC. 2014 EMPLOYEE ISSUER STOCK PLAN AGAINST AGAINST 8. PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR SHAREHOLDER ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS AGAINST AGAINST 9. PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC SHAREHOLDER POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" AGAINST AGAINST 10. PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY SHAREHOLDER RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) AGAINST AGAINST 11. PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING SHAREHOLDER ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Company Name Meeting Date CUSIP(2) Ticker (2) QUALCOMM INC. 3/4/2014 QCOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1A. BARBARA T. ALEXANDER FOR 1B. DONALD G. CRUICKSHANK FOR 1C. RAYMOND V. DITTAMORE FOR 1D. SUSAN HOCKFIELD FOR 1E THOMAS W. HORTON FOR 1F. PAUL E. JACOBS FOR 1G. SHERRY LANSING FOR 1H. STEVEN M. MOLLENKOPF FOR 1I. DUANE A. NELLES FOR 1J. CLARK T. RANDT, JR. FOR 1K. FRANCISCO ROS FOR 1L. JONATHAN J. RUBINSTEIN FOR 1M. BRENT SCOWCROFT FOR 1N. MARC I. STERN FOR FOR 2. RATIFY THE SELCETION OF PRICEWATERHOUSECOOPERS ISSUER LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014 FOR FOR 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE ISSUER COMPENSATION 1 YEAR 1 YEAR 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ISSUER ADVISORY VOTES ON EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) APPLIED MATERIALS, INC. 3/4/2014 AMAT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1A. AART J. DEGEUS FOR 1B. GARY E. DICERSON FOR 1C. STEPHEN R. FORREST FOR 1D. THOMAS J. IANNOTTI FOR 1E. SUSAN M. JAMES FOR 1F. ALEXANDER A. KARSNER FOR 1G. GERHARD H. PARKER FOR 1H. DENNIS D. POWELL FOR 1I. WILLEM P. ROELANDTS FOR 1J. JAMES E. ROGERS FOR 1K. MICHAEL R. SPLINTER FOR 1L. ROBERT H. SWAN FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE ISSUER COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS FOR FOR 3. RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED ISSUER MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014 AGAINST AGAINST 4. PROPOSAL TITLED "SPECIAL SHAREOWNER MEETINGS" SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) GRUMA, S.A.B. DEC.V. 3/21/2014 GMK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR I. PROPOSAL AND , AS THE CASE MAY BE, APPROVAL ISSUER OF A PROJECT UNDER WHICH GRUMA, SOCIEDAD ANONIMA BURSATIL DE CAPITAL VARIABLE AND ITS SUBSIDIARY INVESTIGACION DE TECNOLOGIA AVANZADA, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, WILL ENTER INTO A MERGER AGREEMENT, WITH THE LATTER BEING MERGED ENTITY AND THE COMPANY BEING THE SURVIVING ENTITY. FOR FOR II. APPOINTMENT OF SPECIAL DELEGATES TO COMPLY ISSUER WITH AND FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING FOR FOR III. ELABORATION, READING AND, AS THE CASE MAY BE, ISSUER APPROVAL OF THE MINUTES DRAFTED DURING THE SHAREHOLDERS' MEETING Company Name Meeting Date CUSIP(2) Ticker (2) SCHLUMBERGER 4/9/2014 SLB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. PETER L.S. CURRIE FOR 1B. TONY ISAAC FOR 1C. K. VAMAN KAMATH FOR 1D. MAUREEN KEMPSTON DARKES FOR 1E. PAAL KIBSGAARD FOR 1F. NIKOLAY KURDRYAVTSEV FOR 1G. MICHAEL E. MARKS FOR 1H. LUBNA S. OLAYAN FOR 1I. LEO RAFAEL REIF FOR 1J. TORE I. SANDVOLD FOR 1K. HENRI SEYDOUX FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S ISSUER EXECUTIVE COMPENSATION FOR FOR 3. TO APPROVE THE COMPANY'S 2013 FINANCIAL ISSUER STATEMENTS AND DECLARATIONS OF DIVIDENDS FOR FOR 4. TO APPROVE THE APPOINTMENT OF THE ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) WHIRLPOOL CORP. 4/15/2014 WHR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. ANUEL R. ALLEN FOR 1B. GARY T. DICAMILLO FOR 1C. DIANE M. DIETZ FOR 1D. GERALDINE T. ELLIOTT FOR 1E. JEFF M. FETTIG FOR 1F. MICHAEL F. JOHNSTON FOR 1G. WILLIAM T. KERR FOR 1H. JOHN D. LIU FOR 1I. HARISH MANWANI FOR 1J. WILLIAM D. PEREZ FOR 1K. MICHAEL A. TODMAN FOR 1L. MICHAEL D. WHITE FOR FOR 2. ADVISORY VOTE TO APPROVE WHIRLPOOL'S EXECUTIVE ISSUER COMPENSATION FOR FOR 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ISSUER WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 4. APPROVAL OF THE WHIRLPOOL CORPORATION 2014 ISSUER EXECUTIVE PERFORMANCE EXCELLENCE PLAN Company Name Meeting Date CUSIP(2) Ticker (2) PRAXAIR 4/22/14 74005P104 PX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. STEPHEN F. ANGEL FOR 1B. OSCAR BENARDES FOR 1C. NANCE K. DICCIANI FOR 1D. EDWARD G. GALANTE FOR 1E. CLAIRE W. GARGALLI FOR 1F. IRA D. HALL FOR 1G. RAYMOND W. LEBOEUF FOR 1H. LARRY D. MCVAY FOR 1I. DENISE L. RAMOS FOR 1J. WAYNE T. SMITH FOR 1K. ROBERT L. WOOD FOR FOR 2. APPROVE ON AN ADVISORY AND NON-BINDING BASIS, ISSUER THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS FOR FOR 3. TO APPROVE THE AMENDED AND RESTATED 2009 ISSUER PRAXAIR, INC. LONG TERM INCENTIVE PLAN FOR FOR 4. RATIFY THE APPOINTMENT OF THE INDEPENDENT ISSUER AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) METLIFE, INC. 4/22/14 59156R108 MET Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. CHERYL W. GRISE FOR 1B. CARLOS M. GUTIERREZ FOR 1C. R. GLENN HUBBARD FOR 1D. STEVEN A. KANDARIAN FOR 1E. JOHN M. KEANE FOR 1F. ALFRED F. KELLY, JR. FOR 1G. WILLIAM E. KENNARD FOR 1H. JAMES M. KILTS FOR 1I. CATHERINE R. KINNEY FOR 1J. DENISE M. MORRISON FOR 1K. KENTON J. SICCHITANO FOR 1L. LULU C. WANG FOR FOR 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP ISSUER AS INDEPENDENT AUDITOR FOR 2014 FOR FOR 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID ISSUER TO THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR 4. APPROVAL OF THE METLIFE, INC. 2 ISSUER INCENTIVE COMPENSATION PLAN FOR FOR 5. APPROVAL OF THE METLIFE, INC. 2015 NON-MANAGEMENT ISSUER DIRECTOR STOCK COMPENSATION PLAN Company Name Meeting Date CUSIP(2) Ticker (2) VF CORPORATION 4/23/12 VFC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. RICHARD T. CARUCCI FOR 2. JULIANA L. CHUGG FOR 3. JUAN ERNESTO DE BEDOUT FOR 4. URSULA O. FAIRBAIRN FOR 5. GEORGE FELLOWS FOR 6. CLARENCE OTIS, JR FOR 7. MATTHEW J. SHATTOCK FOR 8. ERIC C. WISEMAN FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE ISSUER OFFICER COMPENSATION FOR FOR 3. RATIFY THE SELECTION OF ISSUER PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Company Name Meeting Date CUSIP(2) Ticker (2) TERADATA CORPORATION 4/29/2014 88076W103 TDC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. NANCY E. COOPER FOR 1B. DAVID E. KEPLER FOR 1C. WILLIAM S. STAVROPOULOS FOR FOR 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE ISSUER EXECUTIVE COMPENSATION FOR FOR 3. APPROVAL OF AN AMENDMENT OF THE COMPANY'S ISSUER CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS FOR FOR 4. RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR 2014 Company Name Meeting Date CUSIP(2) Ticker (2) INTERNATIONAL BUSINESS MACHINES 4/29/2014 IBM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. A.J.P. BELDA FOR 1B. W.R. BRODY FOR 1C. K.I. CHENAULT FOR 1D. M.L. ESKEW FOR 1E. D.N. FARR FOR 1F. S.A. JACKSON FOR 1G. A.N. LIVERIS FOR 1H. W.J. MCNERNEY, JR FOR 1I. J.W. OWENS FOR IJ. V.M. ROMETTY FOR 1K. J.E. SPERO FOR 1L. S. TAUREL FOR 1M. L.H. ZAMBRANO FOR FOR 2. RATIFY INDEPENDENT REGISTERED PUBLIC ISSUER ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER FOR FOR 4. APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE ISSUER TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162 (M) OF THE INTERNAL REVENUE CODE FOR FOR 5. ADOPTION OF THE IBM 2 ISSUER PURCHASE PLAN FOR AGAINST 6. PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES SHAREHOLDER AND PRACTICES AGAINST AGAINST 7. PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT SHAREHOLDER AGAINST AGAINST 8. PROPOSAL TO LIMIT ACCELERATED EXECUTIVE PAY SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) EMC CORPORATION 4/30/2014 EMC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. MICHAEL W. BROWN FOR 1B. RANDOLPH L. COWEN FOR 1C. GAIL DEEGAN FOR 1D. JAMES S. DISTASIO FOR 1E. JOHN R. EGAN FOR 1F. WILLIAM D. GREEN FOR 1G. EDMUND F. KELLY FOR 1H. JAMI MISCIK FOR 1I. PAUL SAGAN FOR 1J. DAVID N. STROHM FOR 1K. JOSEPH M. TUCCI FOR FOR 2. RATIFICATION OF THE SELECTION BY THE AUDIT ISSUER COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. FOR FOR 3. ADVISORY APPROVAL OF OUR EXECUTIVE ISSUER COMPENSATION AS DESCRIBED IN EMC'S PROXY STATEMENT FOR AGAINST 4. PROPOSAL RELATING TO AN INDEPENDENT BOARD SHAREHOLDER CHAIRMAN FOR AGAINST 5. PROPOSAL RELATING TO POLITICAL CONTIBUTIONS, AS SHAREHOLDER DESCRIBED IN EMC'S PROXY'S STATEMENT Company Name Meeting Date CUSIP(2) Ticker (2) CHICAGO BRIDGE & IRON COMPANY 4/30/2014 CBI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF ISSUER THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2016 1A) JAMES H. MILLER FOR FOR 2A. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION ISSUER OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017 2A) JAMES R. BOLCH FOR FOR 2B. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION ISSUER OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017 2B) LARRY D. MCVAY FOR FOR 2C) TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF ISSUER THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017 2C) MARSHA C. WILLIAMS FOR FOR 3. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF ISSUER THE MEMBER OF THE MANAGEMENT BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEEETING OF SHAREHOLDERS IN 2018 3A) CHICAGO BRIDGE & IRON COMPANY B.V. FOR FOR 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION ISSUER OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR 5. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ISSUER ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, TO DISCUSS OUR ANNUAL REPORT OF THE MANAGEMENT BOARD FOR THE YEAR ENDED DECEMBER 31, 2 STATUTORY ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2013 FOR FOR 6. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED ISSUER DECEMBER 31, 2013, IN AN AMOUNT OF $.20 PER SHARE, WHICH HAS PERVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INERIM DIVIDENDS FOR FOR 7. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT ISSUER BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 FOR FOR 8. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY ISSUER BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 FOR FOR 9. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2014 FOR FOR 10. TO APPROVE THE CHICAGO BRIDGE & IRON 2008 LONG- ISSUER TERM INCENTIVE PLAN FOR FOR 11. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR ISSUER MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL OCTOBER 30, 2 MARKET, THROUGH PRIVATELY NEGOTIATED TRANSACATIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED FOR FOR 12. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR ISSUER SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL APRIL 30,2019 FOR FOR 13. TO APPROVE THE COMPENSATION OF THE MEMBERS ISSUER OF THE SUPERVISORY BOARD Company Name Meeting Date CUSIP(2) Ticker (2) OCCIDENTAL PETROLEUM CORP. 5/2/2014 OXY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. SPENCER ABRAHAM FOR 1B. HOWARD I. ATKINS FOR 1C. EUGENE L. BATCHELDER FOR 1D. STEPHEN I. CHAZEN FOR 1E. EDWARD P. DJEREJIAN FOR 1F. JOHN E. FEICK FOR 1G. MARGARET M. FORAN FOR 1H. CARLOS M. GUTIERREZ FOR 1I. WILLIAM R. KLESSE FOR 1J. AVEDICK B. POLADIAN FOR 1K. ELISSE B. WALTER FOR FOR 2. ONE-YEAR WAIVER OF DIRECTOR AGE RESTRICTION FOR ISSUER EDWARD P. DJEREJIAN, AN INDEPENDENT DIRECTOR FOR FOR 3. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION ISSUER FOR FOR 4. ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT ISSUER FOR FOR 5. SEPARATION OF THE ROLES OF THE CHAIRMAN OF THE ISSUER BOARD AND THE CHIEF EXECUTIVE OFFICER FOR FOR 6. RATIFY INDEPENDENT AUDITORS ISSUER AGAINST AGAINST 7. EXECUTIVES TO RETAIN SIGNIFICANT STOCK SHAREHOLDER FOR AGAINST 8. REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS SHAREHOLDER AGAINST AGAINST 9. QUANTITATIVE RISK MANAGEMENT REPORTING FOR SHARHOLDER HYDRAULIC FRACTURING OPERATIONS AGAINST AGAINST 10. FUGITIVE METHANE EMISSIONS AND FLARING REPORT SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) BERKSHIRE HATHAWAY, INC. 5/3/2014 BRKB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. WARREN E. BUFFETT FOR 2. CHARLES T. MUNGER FOR 3. HOWARD G. BUFFETT FOR 4. STEPHEN B. BURKE FOR 5. SUSAN L. DECKER FOR 6. WILLIAM H. GATES, III FOR 7. DAVID S. GOTTESMAN FOR 8. CHARLOTTE GUYMAN FOR 9. DONALD R. KEOUGH FOR 10. THOMAS S. MURPHY FOR 11. RONALD L. OLSON FOR 12. WALTER SCOTT, JR. FOR 13. MERYL B. WITMER FOR FOR 2. NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION ISSUER OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2 1 YEAR 3 YEARS 3. NON-BINDING RESOLUTION TO DETERMINE THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST AGAINST 4. PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS SHAREHOLDER AGAINST AGAINST 5. PROPOSAL REGARDING DIVIDENDS SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) DISCOVER FINANCIAL SERVICES 5/7/2014 DFS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. JEFFREY S. ARONIN FOR 1B. MARY K. BUSH FOR 1C. GREGORY C. CASE FOR 1D. CANDACE H. DUNCAN FOR 1E. CYNTHIA A. GLASSMAN FOR 1F. RICHARD H. LENNY FOR 1G. THOMAS G. MAHERAS FOR 1H. MICHAEL H. MOSKOW FOR 1I. DAVID W. NELMS FOR 1J. MARK A. THIERER FOR 1K. LAWRENCE A. WEINBACH FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER ISSUER COMPENSATION FOR FOR 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR ISSUER OMNIBUS INCENTIVE PLAN FOR FOR 4. RATIFY THE APPOINTMENT FO DELOITTE & TOUCHE LLP AS ISSUER THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) FORD MOTOR COMPANY 5/8/2014 F Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. STEPHEN G. BUTLER FOR 1B. KIMBERLY A. CASIANO FOR 1C. ANTHONY F. EARLEY, JR. FOR 1D. EDSEL B. FORD II FOR 1E. WILLIAM CLAY FORD, JR. FOR 1F. RICHARD A. GEPHARDT FOR 1G. JAMES P. HACKETT FOR 1H. JAMES H. HANCE, JR. FOR 1I. WILLIAM W. HELMAN IV FOR 1J. JON M. HUNTSMAN, JR FOR 1K. JOHN C. LECHLEITER FOR 1L. ELLEN R. MARRAM FOR 1M. ALAN MULALLY FOR 1N. HOMER A. NEAL FOR 1O. GERALD L. SHAHEEN FOR 1P. JOHN L. THORNTON FOR FOR 2. RATIFY SELECTION OF INDPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE ISSUER THE COMPENSATION OF THE NAMED EXECUTIVES FOR FOR 4. APPROVAL OF THE 2-EMPLOYEE ISSUER DIRECTORS AGAINST AGAINST 5. RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN SHAREHOLDER TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE AGAINST AGAINST 6. RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING SHAREHOLDER COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS Company Name Meeting Date CUSIP(2) Ticker (2) COLGATE-PALMOLIVE COMPANY 5/9/2014 CL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. NIKESH ARORA FOR 1B. JOHN T. CAHILL FOR 1C. IAN COOK FOR 1D. HELENE D. GAYLE FOR 1E. ELLEN M. HANCOCK FOR 1F. JOSEPH JIMENEZ FOR 1G. RICHARD J. KOGAN FOR 1H. DELANO E. LEWIS FOR 1I. J. PEDRO REINHARD FOR 1J. STEPHEN I. SADOVE FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST AGAINST 4. PROPOSAL ON EXECUTIVE STOCK RETENTION SHAREHOLDER REQUIREMENT Company Name Meeting Date CUSIP(2) Ticker (2) TUPPERWARE BRANDS CORP. 5/9/14 TUP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. CATHERINE A. BERTINI FOR 1B. SUSAN M. CAMERON FOR 1C. KRISS CLONINGER, III FOR 1D. E.V. GOINGS FOR 1E. JOE R. LEE FOR 1F. ANGEL R. MARTINEZ FOR 1G. ANTONIO MONTEIRO DE CASTRO FOR 1H. ROBERT J. MURRAY FOR 1I. DAVID R. PARKER FOR 1J. JOYCE M. ROCHE FOR 1K. M. ANNE SZOSTAK FOR FOR 2. ADVISORY VOTE OT APPROVE THE COMPANY'S EXECUTIVE ISSUER COMPENSATION PROGRAM FOR FOR 3. RATIFY THE APPOINTMENT OF THE INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) CUMMINS INC. 5/13/14 CMI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR DIRECTORS ISSUER FOR 1. N. THOMAS LINEBARGER FOR 2. WILLIAM I. MILLER FOR 3. ALEXIS M. HERMAN FOR 4. GEORGIA R. NELSON FOR 5. ROBERT K. HERDMAN FOR 6. ROBERT J. BERNHARD FOR 7. DR. FRANKLIN R. CHANG-DIAZ FOR 8. STEPHEN B. DOBBS FOR FOR 9. ADVISORY VOTE TO APPROVE THE COMPENSATION ISSUER OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR FOR 10. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER AUDITORS FOR THE YEAR 2014 AGAINST AGAINST 12. PROPOSAL REGARDING CONFIDENTIAL VOTING SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) LOEWS CORPORATION 5/13/2014 L Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. LAWRENCE S. BACOW FOR 1B. ANN E. BERMAN FOR 1C. JOSEPH L. BOWER FOR 1D. CHARLES M. DIKER FOR 1E. JACOB A. FRENKEL FOR 1F. PAUL J. FRIBOURG FOR 1G. WALTER L. HARRIS FOR 1H. PHILIP A. LASKAWY FOR 1I. KEN MILLER FOR 1J. ANDREW H. TISCH FOR 1K. JAMES S. TISCH FOR 1L. JONATHAN M. TISCH FOR 1M. ANTHONY WELTERS FOR FOR 2. APPROVE, BY ADVISORY VOTE, EXECUTIVE ISSUER COMPENSATION FOR FOR 3. RATIFY DELOITEE & TOUCHE LLP AS INDEPENDENT ISSUER AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) GOOGLE INC. 5/14/2014 38259P508 GOOG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 01. LARRY PAGE FOR 02. SERGEY BRIN FOR 03. ERIC E. SCHMIDT FOR 04. L. JOHN DOERR FOR 05. DIANE B. GREENE FOR 06. JOHN L. HENNESSY FOR 07. ANN MATHER FOR 08. PAUL S. OTELLINI FOR 09. K. RAM SHRIRAM FOR 10. SHIRLEY M. TILGHMAN FOR FOR 2. RATIFY ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 FOR FOR 3. APPROVAL OF 2 ISSUER EXECUTIVE OFFICERS AGAINST AGAINST 4. PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, SHAREHOLDER IF PROPERLY PRESENTED AT THE MEETING FOR AGAINST 5. PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY SHAREHOLDER PRESENTED AT THE MEETING AGAINST AGAINST 6. PROPOSAL REGARDING THE ADOPTION OF A MARJORITY SHAREHOLDER VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 7. PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF SHAREHOLDER PROPERLY PRESENTED AT THE MEETING. FOR AGAINST 8. PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF SHAREHOLDER THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING Company Name Meeting Date CUSIP(2) Ticker (2) CBRE GROUP, INC. 5/16/2014 12504L109 CBG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. RICHARD C. BLUM FOR 2. BRANDON B. BOZE FOR 3. CURTIS F. FEENY FOR 4. BRADFORD M. FREEMAN FOR 5. MICHAEL KANTOR FOR 6. FREDERIC V. MALEK FOR 7. ROBERT E. SULENTIC FOR 8. LAURA D. TYSON FOR 9. GARY L. WILSON FOR 10. RAY WIRTA FOR FOR 2. RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR 2014 FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE ISSUER OFFICERCOMPENSATION FOR 201 Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN TOWER CORP 5/20/2014 03027X100 AMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. RAYMOND P. DOLAN FOR 1B. RONALD M. DYKES FOR 1C. CAROLYN F. KATZ FOR 1D. GUSTAVO LARA CANTU FOR 1E. JOANN A. REED FOR 1F. PAMELA D.A. REEVE FOR 1G. DAVID E. SHARBUTT FOR 1H. JAMES D. TAICLET, JR. FOR 1I. SAMME L. THOMPSON FOR FOR 2. RATIFY SELECTION OF DELOITTE & TOUCHE LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 FOR FOR 3. APPROVE ON AN ADVISORY BASIS THE COMPANY'S ISSUER EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) PRINCIPAL FINANCIAL GROUP, INC. 5/20/2014 74251V102 PFG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1.1 BETSY J. BERNARD FOR 1.2 JOCELYN CARTER-MILLER FOR 1.3 GARY E. COSTLEY FOR 1.4 DENNIS H. FERRO FOR FOR 2. APPROVAL OF 2 ISSUER FOR FOR 3. APPROVAL OF 2 ISSUER FOR FOR 4. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION ISSUER FOR FOR 5. RATIFY OF INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) MONDELEZ INTL INC. 5/21/2014 MDLZ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. STEPHEN F. BOLLENBACH FOR 1B. LEWIS W.K. BOOTH FOR 1C. LOIS D. JULIBER FOR 1D. MARK D. KETCHUM FOR 1E. JORGE S. MESQUITA FOR 1F. NELSON PELTZ FOR 1G. FREDRIC G. REYNOLDS FOR 1H. IRENE B. ROSENFELD FOR 1I. PATRICK T. SIEWERT FOR 1J. RUTH J. SIMMONS FOR 1K. RATAN N. TATA FOR 1L. JEAN-FRANCOIS M.L. VAN BOXMEER FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE ISSUER COMPENSATION FOR FOR 3. APPROVE AMENDED AND RESTATED 2005 PERFORMANCE ISSUER INCENTIVE PLAN FOR FOR 3. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER OUR INDEPENDENT AUDITORS FOR 2014 AGAINST AGAINST 4. PROPOSAL: REPORT ON PACKAGING SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) COMCAST CORP 5/21/2014 20030N101 CMCSA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1. KENNETH J. BACON FOR 2. SHELDON M. BONOVITZ FOR 3. EDWARD D. BREEN FOR 4. JOSEPH J. COLLINS FOR 5. J. MICHAEL COOK FOR 6. GERALD L. HASSELL FOR 7. JEFFREY A. HONICKMAN FOR 8. EDUARDO G. MESTRE FOR 9. BRIAN L. ROBERTS FOR 10. RALPH J. ROBERTS FOR 11. JOHNATHAN A. RODGERS FOR 12. DR. JUDITH RODIN FOR FOR 2. RATIFY THE APPOINTMENT OF OUR INDEPENDENT ISSUER AUDITORS FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE ISSUER COMPENSATION FOR AGAINST 4. TO PREPARE AN ANNUAL REPORT ON LOBBYING ACTIVITIES SHAREHOLDER AGAINST AGAINST 5. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN SHAREHOLDER CONTROL Company Name Meeting Date CUSIP(2) Ticker (2) THE WILLIAMS COMPANIES, INC. 5/22/14 WMB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. ALAN S. ARMSTRONG FOR 1B. JOSEPH R. CLEVELAND FOR 1C. KATHLEEN B. COOPER FOR 1D. JOHN A. HAGG FOR 1E. JUANITA H. HINSHAW FOR 1F. RALPH IZZO FOR 1G. FRANK T. MACINNIS FOR 1H. ERIC W. MANDELBLATT FOR 1I. STEVEN W. NANCE FOR 1J. MURRAY D. SMITH FOR 1K. JANICE D. STONEY FOR 1L. LAURA A. SUGG FOR FOR 2. APPROVAL OF THE AMENDMENT TO THE WILLIAMS ISSUER COMPANIES, INC. 2 FOR FOR 3. APPROVAL OF THE AMENDMENT TO THE WILLIAMS ISSUER COMPANIES, INC. 2 FOR FOR 4. RATIFY ERNST & YOUNG LLP AS AUDITORS FOR 2014 ISSUER FOR FOR 5. APPROVAL, NONBINDING ADVISORY VOTE, OF THE ISSUER COMPANY'S EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) NVIDIA CORP 5/23/2014 67066G104 NVDA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. ROBERT K. BURGESS FOR 1B. TENCH COXE FOR 1C. JAMES C. GAITHER FOR 1D. JEN-HSUN HUANG FOR 1E. DAWN HUDSON FOR 1F. HARVEY C. JONES FOR 1G. WILLIAM J. MILLER FOR 1H. MARK L. PERRY FOR 1I. A. BROOKE SEAWELL FOR 1J. MARK A STEVENS FOR FOR 2. TO APPROVE OUR EXECUTIVE COMPENSATION ISSUER FOR FOR 3. RATIFY THE SELECTION OF ISSUER PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF OUR ISSUER AMENDED AND RESTATED 2 FOR FOR 5. TO APPROVE AN AMENDMENT AND RESTATEMENT OF OUR ISSUER 2 Company Name Meeting Date CUSIP(2) Ticker (2) PACIFIC RUBIALES ENERGY CORP. 5/27/2014 69480U206 PRE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 01. IN RESPECT OF DETERMINATION OF THE NUMBER ISSUER OF DIRECTORS AT TWELVE (12): FOR 02. DIRECTOR ISSUER FOR 1 JOSE FRANCISCO ARATA FOR 2 MIGUEL DE LA CAMPA FOR 3 GERMAN EFROMOVICH FOR 4 SERAFINO IACONO FOR 5 AUGUSTO LOPEZ FOR 6 HERNAN MARTINEZ FOR 7 DENNIS MILLS FOR 8 RONALD PANTIN FOR 9 VICTOR RIVERA FOR 10 MIGUEL RODRIGUEZ FOR 11 FRANCISCO SOLE FOR 12 NEIL WOODYER FOR FOR 03. APPOINTMENT OF ERNST AND YOUNG LLP ISSUER AS AUDITORS OF THE CORPORATION AT A REMUNERATION TO BE FIXED BY THE DIRECTORS FOR FOR 04. APPROVAL OF UNALLOCATED ENTITLEMENTS UNDER THE ISSUER CORPORATION'S STOCK OPTION PLAN, AS DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR DATED APRIL 25, 2014 Company Name Meeting Date CUSIP(2) Ticker (2) THE PRICELINE GROUP INC. 6/5/2014 PCLN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1) TIMOTHY M. ARMSTRONG FOR 2) HOWARD W. BARKER, JR. FOR 3) JEFFERY H. BOYD FOR 4) JAN L. DOCTER FOR 5) JEFFREY E. EPSTEIN FOR 6) JAMES M. GUYETTE FOR 7) DARREN R. HUSTON FOR 8) NANCY B. PERETSMAN FOR 9) THOMAS E. ROTHMAN 10) CRAIG W. RYDIN ISSUER FOR FOR 2. RATIFY DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 FOR FOR 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION ISSUER PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS AGAINST AGAINST 4. TO CONSIDER AND VOTE UPON A NONBINDING SHAREHOLDER STOCKHOLDERS PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT Company Name Meeting Date CUSIP(2) Ticker (2) APPLIED MATERIALS, INC. 6/23/2014 AMAT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. ADOPTION OF THE BUSINESS COMBINATION AGREEMENT, ISSUER DATED AS OF SEPTEMBER 24, 2013, AS AMENDED, BY AND AMONG APPLIED MATERIALS, INC., TOKYO ELECTION LIMITED, AND TEL-APPLIED HOLDINGS B.V. FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF CERTAIN ISSUER COMPENSATORY ARRANGMENTS BETWEEN APPLIED MATERIALS AND ITS NAMED EXECUTIVE OFFICERS BASED ON OR OTHERWISE RELATING TO THE BUSINESS COMBINATION FOR FOR 3. APPROVAL OF ANY PROPOSAL THATMAY BE MADE BY ISSUER THE EXECUTIVE CHAIRMAN OF THE BOARD OF DIRECTORS TO ADJOURN THE SPECIAL MEETING (1) TO THE EXTENT NECESSARY TO ENSURE THAT ANY SUPPLEMENT OR AMENDMENT TO THE PROXY STATEMENT THAT IS REQUIRED BY APPLICABLE LEGAL REQUIREMENTS IS TIMELY PROVIDED TO STOCKHOLDERS, (2) IF, AS OF THE TIME FOR WHICH THE SPECIAL MEETING IS ORIGINALLY SCHEDULED, THERE ARE INSUFFICIENT SHARES OF COMMON STOCK REPRESENTED, IN PERSON OR BY PROXY, TO CONSTITUTE A QUORUM, OR (3) TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE BUSINESS COMBINATION AGREEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date8/12/14
